Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered June 29, 1990, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and *318sentencing him to a term of 6 years to life, unanimously affirmed.
At the close of the People’s evidence at the suppression hearing, defendant offered to withdraw his plea of not guilty and enter a plea of guilty. Accordingly, counsel did not argue the merits of the motion in light of the testimony adduced at the hearing, and the court did not make any findings of fact, render a decision or issue an order on the suppression motion. By pleading guilty prior to obtaining such an order, defendant forfeited review of his suppression claims (People v Fernandez, 67 NY2d 686, 688; see generally, People v Prescott, 66 NY2d 216, 219-220). Nor should defendant now be permitted to withdraw his plea on the ground that he did not appreciate its consequences. Although defendant did move to withdraw the plea, he forfeited review of the grounds advanced in that motion by subsequently withdrawing it (see, People v Gordon, 162 AD2d 343, lv denied 77 NY2d 838). In any event, on the present record, there is no support for defendant’s contention that his plea was not knowing and voluntary.
We have examined defendant’s remaining contentions and find them to be without merit. Concur—Carro, J. P., Ellerin, Asch and Rubin, JJ.